Citation Nr: 0015187	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-05 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran's Department of Veterans Affairs (VA) 
disability compensation is subject to recoupment of the 
amount of separation pay received at separation from service.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 decision of the VA 
Regional Office (RO) in Cleveland, Ohio which denied the 
benefit sought on appeal.  The veteran, who had active 
service from January 1987 to January 1997, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Upon discharge from service the veteran received net 
separation pay in the amount of $11,380.75.

3.  By rating decision dated in September 1997 the veteran 
was awarded a 10 percent disability evaluation, and 
disability compensation benefits were withheld to recoup the 
net separation pay received.  


CONCLUSION OF LAW

The requirements for recoupment of separation pay received by 
the veteran from VA disability compensation have been met.  
10 U.S.C.A. § 1174 (1998); 38 C.F.R. § 3.700 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran served 10 years in the 
United States Navy between January 1987 and January 1997, at 
which time he was involuntarily separated from service.  At 
the time of his separation he was paid separation pay in the 
amount of $16,736.40, with the after tax amount totaling 
$11,380.75.  In September 1997 the veteran was awarded 
disability compensation in the amount of $94 for a low back 
strain.  In an October 1997 letter to the veteran the RO 
informed the veteran "[t]he law says we must hold back as 
many dollars of compensation as you received in separation 
pay from the military after-Federal income taxes were 
withheld.  You received $11,380.75 in separation pay from the 
military after-Federal income taxes were withheld.  Once 
we've collected this amount, you'll start receiving monthly 
payments."  

In the veteran's Substantive Appeal he relates that he 
requested to stay in the service and that all of his efforts 
were denied so he was honorably separated from the service 
beyond his control.  He indicates that he did not ask for 
separation pay and did not ask for disability compensation 
and would like the payments due to him.  In his Notice of 
Disagreement he asserts that due to his involuntary 
separation from service and the military compensating him 
with pay on their own, he feels VA compensation should not be 
withheld.  

The requirement that separation pay be recouped from VA 
disability compensation is prescribed by Congress.  "A member 
who has received separation pay under this section . . . 
based on service in the armed forces shall not be deprived, 
by reason of his receipt of such separation pay . . . of any 
disability compensation to which he is entitled under the 
laws administered by the Department of Veterans Affairs, but 
there shall be deducted from that disability compensation an 
amount equal to the total amount of separation pay . . . less 
the amount of Federal income tax withheld from such pay . . . 
."  10 U.S.C.A. 1174(h)(2).  Neither the RO nor the BVA is 
free to ignore laws enacted by Congress.  The law in this 
case and not the evidence is dispositive of the veteran's 
appeal.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  As 
such, the RO was correct in withholding the veteran's VA 
disability compensation to recoup his net award of separation 
pay.



ORDER

The veteran's VA disability compensation is subject to 
recoupment of the amount of separation pay received at 
separation from service, and the benefit sought on appeal is 
denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals




 

